IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 49 WM 2017
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JEFFREY ALAN OLSON,                         :
                                            :
                    Petitioner              :


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Extraordinary

Relief, the Application for Leave to File Post-Submission Communication, the

Application for Appointment of Counsel, and the Application for Bail are DENIED.